Lorain County, No. 93CA005623. This cause is pending before the court as a discretionary appeal. Appellant filed her notice of appeal on April 28, 1994. Appellant’s requests for extensions of time to file her memorandum in support of jurisdiction were granted and appellant’s memorandum in support of jurisdiction was due June 6,1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,*
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective September 7, 1994.